Garcia-Borja does not challenge the judgment of conviction or his sentence
                and he has not demonstrated any error, we
                            ORDER the judgment of conviction AFFIRMED.




                                                  Gibbons




                cc: Hon. Connie J. Steinheimer, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A